ACCEPTED
                                                                                                                                               05-15-00897-CV
                                                                                                                                    FIFTH COURT OF APPEALS
                                                                                                                                               DALLAS, TEXAS
                                                                                                                                          8/3/2015 12:54:34 PM
Appellate Docket Number: 05-15-00897-CV                                                                                                             LISA MATZ
                                                                                                                                                        CLERK
Appellate Case Style:         Riyaaz Tayob

                        Vs.
                              Quarterspot. Inc.

Companion Case No.:                                                                                                    FILED IN
                                                                                                                5th COURT OF APPEALS
                                                                                                                    DALLAS, TEXAS
                                                                                                                8/3/2015 12:54:34 PM
                                                                                                                      LISA MATZ
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                        Clerk
                                              Appellate Court: 5th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
~ Person      0   Organization (choose one)                                0        Lead Attorney
                                                                            First Name:        David
First Name:       Riyaaz                                                    Middle Name:
Middle Name:                                                                Last Name:         Gibson
Last Name:        Tayob                                                     Suffix:

Suffix:                                                                     Law Firm Name: The Gibson Law Group

ProSe:    0                                                                 Address I :        3102 Maple Avenue
                                                                            Address 2:         Suite400
                                                                            City:              Dallas
                                                                            State:     Texas                        Zip+4:   75201-1261
                                                                            Telephone:         214-800-2213              ext.
                                                                            Fax:       214-800-2214
                                                                            Email:     my.lawyer@sbcglobal.net
                                                                            SBN:       07861220

I. Appellant                                                                11. Appellant Attorney(s)
0   Person    0   Organization (choose one)                                ~        Lead Attorney
                                                                           First Name:         Susan
First Name:                                                                 Middle Name:

Middle Name:                                                                Last Name:         Taylor

Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firm Name: The Gibson Law Group

ProSe:    0                                                                 Address 1:         3102 Maple Avenue
                                                                           Address 2:          Suite 400




                                                                 Page 1 of8
                                                     City:               Dallas
                                                     State:      Texas                     Zip+4:      75201-1261
                                                     Telephone:                                 ext.
                                                     Fax:       214-800-2214
                                                     Email:     susan.durr.taylor@gmail.com
                                                     SBN:       06287580

L Appellant                                          II. Appellant Attonaey(s)
0   Person    0   Organization (choose one)          0       Lead Attorney
                                                     First Name:
First Name:                                          Middle Name:
Middle Name:                                         Last Name:
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name:

ProSe:    0                                          Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas                      Zip+4:
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attomey(s)
0   Person    IZ!Organization (choose one)          1Zl      Lead Attorney
Organization Name: Quarterspot, Inc.                 First Name:         Julianne
First Name:                                          Middle Name:
Middle Name:                                         Last Name:          Nguyen
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Harrell, Pailet & Associates, P.C.
ProSe:    0                                         Address I:           5454 La Sierra Drive
                                                    Address 2:           Suite 100
                                                    City:                Dallas
                                                     State:     Texas                      Zip+4:   75231-2350
                                                    Telephone:           214-871-8710           ext. 103
                                                    Fax:        214-871-0070
                                                    Email:      jnguyen@pailetpc.com
                                                     SBN:       24088127




                                              Page2of8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: March 18,2015                              Type ofjudgment: Bench Trial
Date notice of appeal filed in trial court: July 21, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: D Yes         IZJ No
If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             DYes      IZJ No
If yes, please specifY statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):            DYes 1!/No

Permissive? (See TRAP 28.3):                  DYes [gl No
If yes, please specifY statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      DYes      IZJ No
If yes, please specifY statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          DYes [gl No
If yes, please specifY statutory or other basis for such status:


Does this case involve an amount under $100,000?         [gl Yes DNo
Judgment or order disposes of all parties and issues:    IZJ Yes     DNo
Appeal from fmal judgment:                               IZJ Yes     D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       IZJ   Yes DNo

VI. Aetions Extending Time To Perfect Appeal

Motion for New Trial:               [g!Yes    0   No                If yes, date filed: May 27,2015
Motion to ModifY Judgment:          DYes [gl No                     Ifyes, date filed:
Request for Findings of Fact        DYes [gl No                     If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                    DYes      IZJ No                If yes, date filed:

Motion under TRCP 306a:
                                    IZJ Yes   D No                  If yes, date filed: May 27,2015

Other:                              DYes [gl No
If other, please specifY:

VII. Indigency Of Party: (Attaeh file-stamped eopy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     DYes [gl No                    Ifyes, date filed:

Contest filed in trial court:      DYes DNo                        If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained          0   Overruled              Date of ruling:

                                                                    Page 3 of8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    DYes IZ] No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     County Court at Law No. 4                                Clerk's Record:
County: Collin County                                               Trial Court Clerk:    D District    IZJ County
Trial Court Docket Number (Cause No.): 004..()0667-2015             Was clerk's record requested?        IZJ Yes D   No

                                                                    If yes, date requested: July 31,2015
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name:       David                                             Were payment arrangements made with clerk?
Middle Name:      D.                                                                                        DYes IZ]No Dindigent
LastName:         Rippel
                                                                    (Note: No request required under TRAP 345(a),(b))
Suffix:
Address 1:         2100 Bloomdale Road
Address 2:         Suite 10374
City:              McKinney
State:    Texas                         Zip+4: 75071-8318
Telephone:     972-424-1460              ext.   3840

Fax:      972-548-3844
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?           IZ]Yes D No
Was reporter's record requested?        IZ]Yes DNo

Was there a reporter's record electronically recorded? DYes D No

If yes, date requested: July 31, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? DYes IZj No Dindigent




                                                              Page4of8
0   Court Reporter                        0 Court Recorder
[g/ Official                              0     Substitute



First Name:       Claudia
Middle Name:
Last Name:        Webb
Suffix:
Address 1:        2100 Bloomdale Road
Address 2:        Suite 10374
City:             McKinney
State:    Texas                        Zip+ 4: 75071-8318
Telephone:     972-548-3847              ext.
Fax:      972-548-3844
Email: cwebb2@collincountytx.gov

X. Supersedeas Bond
Supersedeas bond filed:0Yes [gj No               If yes, date filed:

Will file: 0 Yes [g/ No



XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?          0 Yes [gj No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4tb, Stb, Citb, 8tb, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                      [g/ Yes 0 No
If no, please specify:
Has the case been through an ADR procedure?           DYes [g/ No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          0Pre-Trial         0   Post-Trial   0   Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appellee obtained a default judgment against appellant in Virginia and then domesticated the foreign judgment in Texas. Appellant raises due process
issues on appeal.

How was the case disposed of?        Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded $22,000 actual damages plus attorney's
                                                                                           fees and interest
If money judgment, what was the amount? Actual damages:     $22,000.00
Punitive (or similar) damages: $0.00

                                                                       Page5of8
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specifY:



Will you challenge this Court's jurisdiction?     DYes (gJ No
Does judgment have language that one or more parties "take nothing"?        D Yes rgj No
Does judgment have a Mother Hubbard clause? DYes (gJ No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):    D 1 D 2 (gJ 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.         (g]Yes D    No
Can the parties agree on an appellate mediator? DYes (gJ No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                       Telephone                    Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:      Susan Taylor



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page6 of8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, Sth, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within ·
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes ~ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee? DYes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at                        . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             August 2. 2015



Printed Name: Susan Taylor                                                               State Bar No.:    06287580



Electronic Signature: Susan Taylor
    (Optional)




                                                               Page 7 of8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on August 2, 2015



Signature of counsel (or pro se party)                                   Electronic Signature: Susan Taylor
                                                                                (Optional)

                                                                         State Bar No.:      06287580
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      August 2, 2015
Manner Served: eServed

First Name:       Julianne

Middle Name:

Last Name:        Nguyen
Suffix:
Law Firm Name: Harrell, Pailet & Associates, P.C.

Address 1:        5454 La Sierra Drive
Address 2:        Suite 100

City:             Dallas
State     Texas                      Zip+4:    75231-2350

Telephone:        214-871-8710       ext.   103
Fax:      214-871..0070
Email:    jnguyen@pailetpc.com

If Attorney, Representing Party's Name: Quarterspot, Inc.




                                                               Page8of8